Citation Nr: 0524055	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

By rating decision dated in March 2001, the veteran was 
granted service connection for PTSD, and a 30 percent rating 
was assigned effective June 20, 2000.  By rating decision 
dated in July 2001, entitlement to individual unemployability 
was denied.  On a VA Form 21-4138, Statement in Support of 
Claim received in March 2002, the veteran, without 
disagreeing with the March 2001 decision, stated that his 
service-connected conditions had worsened and also requested 
that an unemployable rating be considered.  By rating 
decision dated in June 2002, the RO continued the 30 percent 
disability rating for PTSD and again denied the veteran's 
claim for individual unemployability.  On a VA Form 21-4138 
received in April 2003, again, without disagreeing with the 
June 2002 decision, the veteran requested an increase in 
evaluation for his service connected PTSD condition and noted 
that his condition had worsened.  By rating decision dated in 
July 2003, the RO again continued the 30 percent disability 
rating for PTSD.  The veteran perfected his appeal with 
regard to this issue.

As noted above, the RO denied TDIU in its June 2002 rating 
decision because the service connection disabilities did not 
meet schedular standards set forth at 38 C.F.R. § 4.16.  At 
that time, the service-connected disabilities included a 30 
percent rating for PTSD and a 30 percent rating for residuals 
of dislocation of the left shoulder.  In this decision, the 
Board has granted an increased rating to 50 percent for PTSD.  
Thus service connection now includes a 50 percent rating for 
PTSD and a 30 percent rating for residuals of a dislocation 
of the left shoulder, and the combined evaluation is 70 
percent.  Thus the scheduler criteria for a TDIU have now 
been met.  38 C.F.R. § 4.16.  The issue of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU), is, therefore, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran's PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as impaired memory, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an increased evaluation to 50 percent for service-connected 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim of VA benefits.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In May 2003, the RO sent a letter to the 
veteran advising him what evidence was required to 
substantiate his claim for increased compensation for his 
service-connected PTSD.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would obtain evidence identified by the 
veteran, and if the evidence were records from a private 
facility, VA would obtain them if the veteran provided a 
signed VA Form 21-4142,  Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  In 
addition, the May 2003 notice letter advised the veteran that 
he was being scheduled for a VA examination in connection 
with his claim.   

While the May 2003 notice letter did not specifically advise 
the veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to either send the 
information describing additional evidence or to send the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  Thus, the Board finds that the May 
2003 notice provided the veteran with adequate notice as to 
the information and evidence necessary to substantiate his 
claim that his service-connected PTSD had increased in 
severity, including notice of as between VA and the veteran, 
who was responsible for procuring the evidence relevant to 
the claim.

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2003 
rating decision and March 2004 Statement of the Case (SOC) 
issued by a Decision Review Officer, which together provided 
the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the denial.  The 
SOC provided the veteran with notice of all of the laws and 
regulations pertinent to his claim.  

In addition the Board notes that the May 2003 notice letter, 
which preceded the July 2003 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In regard to VA's duty to assist, the Board notes that the 
veteran was afforded a PTSD examination in June 2003.  The RO 
obtained VA treatment records identified by the veteran.  
Neither the veteran nor his representative has made the Board 
aware of any outstanding evidence relevant to the veteran's 
appeal that needs to be obtained.  In particular, there was 
no response to the May 2003 letter from the RO, and neither 
the veteran's notice of disagreement with the July 2003 
rating decision nor the VA Form 9 submitted in March 2004 
identified any additional evidence that the veteran wanted to 
be considered by the RO.  Moreover, in an April 2004 letter 
to the veteran, the RO informed him that his claim was being 
transferred to the Board for review, and advised him that he 
should submit any additional evidence pertinent to his claim 
directly to the Board.  No additional evidence has been 
received.  

The Board also notes that neither the veteran nor his 
representative have contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  The Board, therefore, finds that VA has done 
everything necessary under the law to notify and assist the 
veteran, and that there is no indication of prejudicial error 
as the result of any perceived failure to provide adequate 
VCAA notice and assistance in this case.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Accordingly, in light of all of the above, the Board holds 
that the record is now ready for appellate review.

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2004).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130 (2004).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria for a 30 percent 
rating (depressed mood, anxiety, chronic sleep impairment, 
mild memory loss) as well as some of the rating criteria for 
a 50 percent rating (impairment of memory, impaired judgment, 
difficulty in establishing and maintaining effective work and 
social relationships). 

The most recent VA examination report, dated in June 2003, 
noted that since his last examination in February 2001, the 
veteran had not received inpatient treatment for PTSD.  The 
veteran reported, however, that he had been seen for the past 
couple of months every two weeks for, what appeared to the VA 
examiner to be, substance abuse.

The June 2003 VA examination report noted that the veteran 
complained of impaired sleep, flashbacks, and nightmares and 
described his mood as depressed or anxious.  He stated that 
in one month, he was likely to have only a few good days and 
did not like to be around people.  The veteran recounted 
feelings of shame and guilt about Vietnam.  He veteran 
reported that he drank as many as three cases of beer per 
month when he was upset with his PTSD symptoms to help calm 
himself down.  The veteran reported going two to three days 
without eating when he became nervous. 

The veteran reported that he was separated from his third 
wife.  He stated that he got along with his three children 
but did not have much contact with them.  The veteran 
reported that he had lost interest in most of his leisure 
activities and that he had not worked for several years 
because he could not stand to see people or talk to them on 
the phone.  He also noted that, in addition to PTSD, he 
suffers from injuries to his left shoulder (currently service 
connected and rated 30 percent disabling) as well as 
arthritis, hypertension, stomach problems, and COPD.  

The veteran reported that he had a DWI conviction in November 
2002; but since it was his first conviction, he did not serve 
any jail time.

Mental status examination revealed a man who appeared older 
than his chronological age.  The veteran was neatly groomed; 
his speech was normal in volume and tone, although somewhat 
hesitant at times; and the content of his speech was goal-
directed, although the veteran reportedly occasionally got 
off track with talking about how much he "deserved" to have 
a higher service connection.  The veteran reported short-term 
memory problems for the past several years such as forgetting 
what others had told him but also reported that his remote 
memory was pretty much intact.  The examiner noted that in 
terms of remembering dates of events in his own life, the 
veteran seemed more vague than forgetful.  

The examiner noted that the veteran denied suicidal or 
homicidal thoughts, plans or intent and that he also denied 
ritualistic behavior and auditory and visual hallucinations.  
The veteran reported that his mood was usually depressed and 
anxious.  The veteran also reported that he rarely allowed 
himself to get angry because he sometimes said things without 
thinking under those conditions.  The veteran reported panic 
attacks in which "he thinks he is going crazy."  However, 
the examiner noted that what the veteran described as panic 
("going bananas, running around the house") seemed more 
like agitated anxiety.  The veteran's intellect was noted to 
be within normal limits and his insight and judgment seemed 
fair to poor.  

The examiner noted that the veteran met DSM-IV criteria for 
PTSD and that behaviorally, there were a host of things that 
seemed to affect him.  The veteran reported poor sleep (never 
more than four hours a night); nightmares (four to five times 
a week); agitation with thunderstorms, lightening, and 
helicopters; a severe startle response; and hyperarousal.  
The veteran also reported that he did not like being touched 
by people and that he could not watch war movies or war 
coverage on the news.

The June 2003 VA examination and outpatient treatment records 
dated between 2002 and 2003 show Global Assessment of 
Functioning (GAF) scores ranging from 35 to 37.  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  A 
GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See DSM-IV at 44-47. 

While there is no evidence that the veteran suffers from 
flattened affect, circumstantial speech, circumlocutory 
speech, or stereotyped speech, panic attacks more than once a 
week, difficulty in understanding complex commands, or 
impaired abstract thinking, the Board finds that, with the 
application of 38 C.F.R. § 4.7 and resolving doubt in favor 
of the veteran, his occupational and social impairment more 
nearly approximates reduced reliability and productivity, 
which supports a 50 percent rating under the applicable 
rating criteria.  Although the VA examination in June 2003 
does not show that that the veteran experiences most of the 
symptoms indicative of a 50 percent rating the GAF scores 
assigned in April 2002 and June 2003, were 35 and 37, 
respectively.  While such scores are not dispositive of the 
evaluation issue, they must be considered in light of the 
actual symptoms of the veteran's disorder.  In this case, the 
GAF score assigned in April 2002 and June 2003 are indicative 
of serious symptoms and are clearly consistent with a rating 
in excess of 30 percent.  

In addition, the June 2003 VA examiner noted that the veteran 
stated that he used to be active in all kinds of things and 
going boating, but that he was not as interested in those 
activities now.  The examiner noted that the veteran was 
disillusioned and demoralized by his Vietnam behavior saying 
that he used to hunt, but now feels 



guilty and ashamed for what he has done.  The veteran 
reported that the guilt was a big burden and that the longer 
he lives, the harder it is to live with.  The examiner noted, 
"Overall, he appears to be living a rather barren life, 
doing only the necessities needed to get by and not much 
more."

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD is 
manifested by symptomatology that results in occupational and 
social impairment that more nearly approximates reduced 
reliability and productivity.  Accordingly, an increased 
rating to 50 percent is warranted.  38 C.F.R. § 4.130, Code 
9411 (2004).

While the veteran's symptoms exceed the 30 percent rating, 
they do not approach the severity contemplated for the 70 
percent rating.  As set forth above, the criteria for a 70 
percent rating are met when the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, and 
thinking or mood; which is clearly not demonstrated in this 
case.  

The veteran is able to do household chores, run errands, 
shop, cook, handle his own money, and transport himself.  An 
April 2003 VA treatment record indicates that the veteran 
reported that he was taking care of his mother and another 
elderly woman, both in wheelchairs, by driving them to 
appointments, fixing their meals and running their errands.  
At the June 2003 VA examination, the veteran reported that he 
did his own grocery shopping, cleaning, and took his laundry 
to the Laundromat to have it done.  At the examination in 
June 2003, the veteran was on time for the interview, his 
speech was normal in volume and tone, the content of his 
speech was goal-directed, his mood was euthymic, his affect 
was appropriate, and his thought process was logical.  

While the Board notes that the record indicates that from 
October 2000 to April 2001 the veteran reported suicidal 
ideation, the record also indicates that from May 


2002 to June 2003, the veteran has consistently denied 
suicidal ideation.  In addition, the veteran has denied 
homicidal thoughts, plans or intent, ritualistic behavior, as 
well as auditory and visual hallucinations.  

While the veteran has reportedly not worked for several 
years, it is apparent that this is due to several factors and 
not alone due to his service-connected PTSD.  The Board notes 
that the record is replete with medical evidence of alcohol 
dependence which no doubt has had a significant affect on the 
veteran's psychological, social and occupational functioning.  

The record indicates that on numerous occasions the veteran 
had been advised to quit drinking but has been either 
unwilling or unable to do so.  In January 2000, chemical 
dependency issues were addressed as well as the impact on the 
veteran's mental health; however, it was noted that he 
refused inpatient chemical dependency treatment and continued 
to abuse alcohol.  At the February 2001 VA examination, the 
veteran reported that he had been in alcohol treatment four 
to five times.  An April 2001 Detox Assessment Note indicated 
that the veteran was drinking 12 beers daily.  A June 2001 
outpatient treatment record noted that the veteran received 
almost all calories from alcohol and that basically he did 
not want to change his habits and was not interested in an 
alcohol program.  

In March 2002, the veteran reported that he was drinking 
alcohol daily and that he did not think this was a problem 
and did not want help.  In April 2003, the veteran stated 
that he received a DWI six months early and was required to 
get outpatient counseling for his drinking.  It was noted 
that the veteran had not made a decision to quit drinking and 
that he knew he needed to quit and that his health had 
deteriorated because of his drinking.  The veteran also was 
not interested in talking with a psychiatrist about 
medication for psychiatric problems since he was still 
drinking.  In February 2004 the veteran showed good insight 
into his alcohol abuse but was not able to commit; he was 
informed that he needed to quit drinking alcohol but stated 
that he didn't think he would ever quit drinking.      



The June 2003 examiner noted that the veteran's alcohol use 
seemed to be concurrent with or subsequent to his PTSD 
symptoms and not a cause of them.  The Board also notes, 
however, that there has been no competent medical evidence 
linking his alcohol dependency to his PTSD as no physician 
has indicated that the veteran's drinking is related to the 
PTSD.    
  
In any event, with consideration of all of the relevant 
current evidence of record, to include VA treatment records 
and the June 2003 VA examination, along with the two GAF 
scores noted above, and resolving all doubt in favor of the 
veteran, the Board finds that the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity; but is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, thinking, or 
mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record supports a grant of a 50 percent 
rating for PTSD, but no higher. 



ORDER

Entitlement to an increased 50 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


